


Ex 10.21


RETENTION AGREEMENT
    
THIS RETENTION AGREEMENT (this “Agreement”) is entered into by and between
Energy Transfer Equity, L.P. a Delaware master limited partnership (the
“Partnership”), and Thomas P. Mason (the “Employee”).
 
WHEREAS, in recognition of (i) Thomas P. Mason’s appointment as the Executive
Vice President and General Counsel of the general partner of the Partnership;
(ii) his 2015 calendar year performance; and (iii) in recognition of his
contributions to the Partnership and its family of partnerships on several key
initiatives, including (a) the drop-down transactions by and between Energy
Transfer Partners, L.P. and Sunoco LP, (b) the pending merger transaction
between the Partnership and The Williams Companies, Inc., (c) the Partnership’s
liquefied natural gas (LNG) export project, and (d) the simplification of the
overall Energy Transfer family structure, the Partnership’s Compensation
Committee, upon recommendation of the Partnership’s senior management approved,
subject to entry into this Agreement, a special one-time cash incentive and
retention bonus award in the amount of six million three hundred thousand
dollars ($6,300,000.00) (the “Special Bonus”); and


WHEREAS, the Partnership has determined that it is in its best interests to
secure Employee’s continued service until at least February 24, 2021; and
WHEREAS, Employee is desirous of receiving the Special Bonus and continuing his
employment until at least February 24, 2021.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements of the parties set forth in this Agreement, and for such other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
    
I.    RETENTION PERIOD.


The retention period for purposes of this Agreement shall begin from the date of
this Agreement (set forth below) and end on the earlier of: (i) February 24,
2021, and (ii) the date Employee’s employment with the Partnership is terminated
by the Partnership without “Cause” or by the Employee for “Good Reason” (the
“Retention Period”).


II.    SERVICES.


Employee shall continue to provide legal and other related services to the
Partnership and/or its affiliates, during the Retention Period. During the
Retention Period, Employee shall receive his regular salary and be eligible to
participate in the Partnership’s compensation and benefit programs.








III.    SPECIAL BONUS RETENTION AMOUNT.


In consideration of this Agreement and in recognition of the Employee’s service,
the Partnerships agrees to make the Special Bonus payment to the Employee, less
all applicable withholdings (the “Special Bonus Retention Amount”). The award of
the Special Bonus Retention Bonus specifically includes any






--------------------------------------------------------------------------------



cash bonus that Employee was eligible to receive under the Energy Transfer
Partners, L.L.C. Annual Bonus Plan in respect of 2015 performance.


IV.    TERMINATION.


(a) Termination by Partnership other than For Cause or by Employee for Good
Reason. If the Employee’s employment with the Partnership is involuntarily
terminated by the Partnership, other than for “Cause,” as the term is defined
below or by the Employee for “Good Reason”, as the term is defined below the
Employee shall be entitled to retain the Special Bonus Retention Amount as if
the Employee had remained employed through the end of the Retention Period.


For purposes of this Agreement, “ Cause” means (1) the commission by the
Employee of a criminal or other act that involves dishonesty, misrepresentation
or moral turpitude; (2) engagement by the Employee in any willful or deliberate
misconduct which causes or is reasonably likely to cause economic damage to the
Partnership or injury to the business reputation of the Partnership; (3)
engagement in any dishonest or fraudulent conduct by the Employee in the
performance of the Employee’s duties on behalf of the Partnership including,
without limitation, the theft or misappropriation of funds or the disclosure of
confidential or proprietary information; (4) the continuing failure or refusal
of the Employee to satisfactorily perform the essential duties of the Employee
for the Partnership after written notice thereof (specifying the particulars
thereof in reasonable detail) and a reasonable opportunity to be heard and cure
such failure are given to the Employee; (5) the material disregard or violation
by the Employee of any Partnership policy or procedure; or (6) any other conduct
materially detrimental (as determined in the sole reasonable judgment of the
Partnership) to the Partnership’s business.


For purposes of this Agreement, “Good Reason” means, the occurrence, during the
Retention Period and without the Employee’s prior written consent, of a material
diminution in the Employee’s authority, duties or responsibilities that is
inconsistent in a material and adverse respect with the Employee’s authority,
duties or responsibilities with the Partnership on the date of this Agreement.
The Employee must provide notice to the Partnership of the existence of the Good
Reason condition within a period not to exceed ninety (90) days of the initial
existence of the condition, upon the notice of which the Partnership must be
provided at least thirty (30) days during which it may remedy the condition.
Further, no act or omission shall be “Good Reason” if Employee has consented in
writing to such act or omission.


In the event of a termination For Cause prior to the end of the Retention
Period, the Employee shall remit or repay all or portions of the Special Bonus
Retention Amount as follows:


(i)
If prior to the third (3rd) anniversary of the effective date of this Agreement,
Employee is terminated For Cause, Employee will be obligated to remit and repay
one-hundred percent (100%) of the Special Bonus Retention Amount as originally
received by the Employee less applicable tax withholdings;



(ii)
If after the third (3rd) anniversary but prior to the fourth (4th) anniversary
of the effective date of this Agreement, Employee is terminated For Cause,
Employee will be obligated to remit and repay seventy-five percent (75%) of the
Special Bonus Retention Amount as originally received by the Employee less
applicable tax withholdings; and



(iii)
If after the fourth (4th) anniversary of the effective date of this Agreement
but prior to end of the Retention Period, Employee is terminated For Cause,
Employee will be obligated




2



--------------------------------------------------------------------------------



to remit and repay fifty percent (50%) of the Special Bonus Retention Amount as
originally received by the Employee less applicable tax withholdings .
 
(b) Termination upon Death or Disability. If the Employee’s employment with the
Partnership is terminated as a result of the Employee’s death or the Employee’s
permanent disability (as determined by the Partnership), as applicable, on or
before the expiration of the Retention Period, the Employee or his estate as
applicable shall be entitled to retain the entire amount of the Special Bonus
Retention Amount, as if the Employee had remained employed through the end of
the Retention Period.


(c) Other Terminations Including but not Limited to Employee Resignation. If the
Employee’s employment with the Partnership is terminated and such termination is
not covered by Sections IV(a) or IV(b) above, prior to the end of the Retention
Period will require the Employee to remit or repay all or portions of the
Special Bonus Retention Amount as follows:


(i)
If prior to the third (3rd) anniversary of the effective date of this Agreement,
Employee’s employment is terminated for any reason not enumerated in Sections
IV(a) or IV(b) of this Agreement, Employee will be obligated to remit and repay
one-hundred percent (100%) of the Special Bonus Retention Amount as originally
received by the Employee less applicable tax withholdings;



(ii)
If after the third (3rd) anniversary but prior to the fourth (4th) anniversary
of the effective date of this Agreement, Employee’s employment is terminated for
any reason not enumerated in Sections IV(a) or IV(b) of this Agreement, Employee
will be obligated to remit and repay seventy-five percent (75%) of the Special
Bonus Retention Amount as originally received by the Employee less applicable
tax withholdings; and



(iii)
If after the fourth (4th) anniversary of the effective date of this Agreement
but prior to end of the Retention Period, Employee’s employment is terminated
for any reason not enumerated in Sections IV(a) or IV(b) of this Agreement,
Employee will be obligated to remit and repay fifty percent (50%) of the Special
Bonus Retention Amount as originally received by the Employee less applicable
tax withholdings.





V.    NOT AN EMPLOYMENT AGREEMENT.


This Agreement is not, and nothing herein shall be deemed to create, a contract
of continuing employment between Employee and the Partnership or any affiliate
of the Partnership. Subject to the terms of this Agreement, Employee may
terminate his employment with the Partnership at any time, and the Partnership
may terminate Employee’s employment with the Partnership at any time, with or
without Cause, and such right is specifically reserved.


VI.    ASSIGNMENT.


A.    Assignment by Partnership. This Agreement may be assigned or transferred
by the Partnership to, and if assigned or transferred shall be binding upon and
inure to the benefit of, any affiliate or successor of the Partnership and
thereafter any such affiliates or successors shall be deemed substituted for the
“Partnership” under the terms of this Agreement for all purposes.





3



--------------------------------------------------------------------------------



B.    Assignment by Employee. Neither this Agreement nor any right arising
hereunder may be assigned or pledged by Employee, except as contemplated by
Section IV (b) in the event of the Employee’s death or disability.
    
VII.    MISCELLANEOUS.


A.    Governing Law. To the extent not preempted by federal law, the provisions
of this Agreement shall be construed and enforced in accordance with the laws of
the State of Texas, without regard to conflict of laws principles thereunder.


B.    Interpretation. The Board of Directors of Partnership’s general partner
shall have sole and exclusive authority to interpret the terms of this
Agreement.
 
C.    Severability. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable by reason of its
scope or breadth, it shall be valid and enforceable only to the extent of the
scope or breadth permitted by law.


D.    Modification. This Agreement shall not be varied, altered, modified,
canceled, changed or in any way amended except by mutual agreement in a written
instrument executed by the parties or their legal representatives.


E.    Tax Withholding. The Partnership may withhold from any amount paid under
this Agreement all federal, state, city or other taxes as may be required
pursuant to any law or governmental regulation or ruling.

F.    No Waiver of Rights. Failure of any party at any time to require another
party’s performance of any obligation under this Agreement shall not affect the
right to require performance of that obligation. Any waiver by any party of any
breach of any provision of this Agreement shall not be construed as a waiver of
any continuing or succeeding breach of such provision, or a waiver or
modification of the provision itself.


G.    Entire Agreement. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party that are not expressly set forth in this Agreement. Employee
affirms that this Agreement is entered into knowingly and voluntarily without
reliance upon any statements or representations by the Partnership, or any of
its affiliates, or its of their employees or representatives, other than those
contained in this Agreement, and that no other promise, inducement or agreement
has been made to Employee.
  
H.    Source of Payments. The Special Bonus Retention Amounts will be paid from
the general assets of the Partnership. The Partnership will not establish a
trust or escrow to fund the benefits that may become due and payable under this
Agreement.
I.    Employee’s Execution of Agreement. Employee is advised to exercise
Employee’s right to consult with an attorney of Employee’s choice in considering
whether to sign this Agreement. Employee affirms that Employee has carefully
read this Agreement, that Employee understands the contents and meaning of this
Agreement and that Employee’s execution of this Agreement is knowing and
voluntary.





4



--------------------------------------------------------------------------------



J.    Binding Effect. This Agreement shall be binding upon (i) Employee and
Employee’s heirs, personal representatives and assigns, (ii) if Employee is
married, Employee’s spouse and such spouse’s heirs, personal representatives and
assigns, and (iii) the Partnership and its successors and assigns.


K.    Section 409A Compliance. This Agreement is intended to be exempt from the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) due to the application of the “short-term deferral” rule under Treasury
Regulation Section 1.409A-1(b)(iv). Notwithstanding any other provisions of this
Agreement to the contrary, if any portion of the payments to be made under this
Agreement are determined to be subject to Code Section 409A, then the parties
hereto agree that they will in good faith amend this Agreement in any manner
reasonably necessary in order to comply with Code Section 409A, and the parties
further understand and agree that any provision in this Agreement that shall
violate the requirements of Code Section 409A shall be of no force and effect
after such amendment.
L.    Counterparts. The parties may execute this Agreement in two counterparts,
each of which shall be deemed an original and all of which taken together shall
constitute one and the same document.




[INTENTIONALLY LEFT BLANK SIGNATURE PAGE FOLLOWS]



5



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Partnership and Employee have executed this Agreement
this 24th day of February, 2016.


ENERGY TRANSFER EQUITY, L.P.




By: LE GP, L.L.C., its general partner
                






By: /s/ Kelcy Warren____________________
Kelcy Warren    
Chairman






EMPLOYEE






By: /s/ Thomas P. Mason__________________
    Thomas P. Mason





6

